DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 7/30/2019. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020, 02/05/2020, 02/12/2020, 10/22/2020, and 11/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, non-patent literature document entry #9 in p. 1 of 11/17/2021 IDS is not considered because there is no copy of cited non-patent literature document submitted.

Claim Objections
Claims 3-4 and 10 are objected to because of the following informalities: 
Claim 3 recites “determining the biometric module is not currently receiving power from an external power source” (line 5 of the claim) and claim 4 recites “receiving power from an external power source
Claim 10 recites “wherein the control unit is configured to use the energy stored in the one or more charging elements…” Here “the energy” needs to be changed to avoid possible antecedent issue.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 12, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9 and 19 of copending Application No. 16773184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the Application No. 16773184 contain every element of claims of the instant application. Application claims 1-3, 12, 17 and 19 are anticipated by the reference application claims 1, 4, 8-9 and 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-16, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (shown in table below) of copending Application No. 16773184 in view of Wintergerst Lavin (US 20170286789 A1). It would have been prima facie obvious to combine Application No. 16773184 and Wintergerst Lavin. One of ordinary skill in the art would have been motivated to perform such a modification to improve security as well as enhance user experience 
Claims 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (shown in table below) of copending Application No. 16773184 in view of Souchon (US 20210192529 A1). It would have been prima facie obvious to combine Application No. 16773184 and Souchon. One of ordinary skill in the art would have been motivated to perform such a modification to improve convenience (no need to memorise a PIN code) and security (fingerprint sensor integrated in the card and used to authenticate the cardholder/card user). In addition, the solution is not restricted by non-rechargeable primary battery in the card and the disadvantage of battery life (Souchon [0005, 0008]).
Claims 6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (shown in table below) of copending Application No. 16773184 in view of Souchon (US 20210192529 A1) and Sandler (US 8401981 B1). It would have been prima facie obvious to combine Application No. 16773184 and Sandler. One of ordinary skill in the art would have been motivated to perform such a modification to improve power management and consume power efficiently by detecting/analyzing charging condition of battery and deactivating the display during low battery charge (Sandler [Col 1, Line 30-38]).
Claims 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (shown in table below) of copending Application No. 16773184 in view of Wintergerst Lavin (US 20170286789 A1) and Souchon (US 20210192529 A1). It would have been prima .
This is a provisional nonstatutory double patenting rejection.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 16526504
Application No. 16773184


1. A biometric module configured to perform processing as part of a device configured to perform contactless or contact communication with a terminal, the module comprising:
a biometric sensor; 
a display screen; and 

a control unit configured to: 
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; 
obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; and 
in response to the biometric authentication information indicating the user was biometrically authenticated, cause the display screen to display authenticated information.
1. A module configured to perform processing as part of a device capable of performing contactless and/or contact communication with a terminal, the module comprising: 
a biometric sensor; 
one or more display screens; 
one or more storage elements; and 
one or more control units configured to: 
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; 
obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; 
in response to the biometric authentication information indicating that the user was biometrically authenticated, select one or more categories of authenticated information from a 
after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements.  

8. The module of claim 1, wherein the module is powered by an external power source and the one or more control units are further configured to, subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, determine whether the module is currently receiving power from an external power source and in response to determining that the module is not currently receiving power from an external power source, cause the one or more display screens to cease displaying the one or more selected categories of authenticated information.
3. The biometric module of claim 2, 

wherein the control unit is further configured to, subsequent to causing the display screen to display authenticated information, determine whether the biometric module is currently receiving power from the external power source and in response to determining the biometric module is not currently receiving power from an external power source, cause the display screen to cease displaying the authenticated information.
8. The module of claim 1, wherein the module is powered by an external power source and the one or more control units are further configured to, subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, determine whether the module is currently receiving power from an external power source and in response to determining that the module is not currently receiving power from an external power source, cause the one or more display screens to cease displaying the one or more selected categories of authenticated information.
12. The biometric module of claim 1, wherein the control unit is further configured to: 
subsequent to causing the display screen to display authenticated information, cause the biometric sensor to capture proximity data indicative of whether the user is proximate the biometric module; 

obtain proximity information indicating 
in response to the proximity information indicating that the user is not proximate the biometric module, cause the display screen to cease displaying the authenticated information.

subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, cause the biometric sensor to capture proximity data indicative of whether the user is proximate the module; 
obtain proximity information indicating 

in response to the proximity information indicating that the user is not proximate the module, cause the one or more display screens to cease displaying the selected categories of authenticated information.

an embedded chip configured to generate data for communication to the terminal to perform a first function associated with the device; and 
a biometric module comprising: 
a biometric sensor; 
a display screen; and 

a control unit configured to: 


cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user;
obtain information indicating whether the user was biometrically authenticated based on the captured biometric data; and 

in response to the information indicating the user was biometrically authenticated, cause the display screen to display authenticated information.
19. A device for contactless or contact communication with a terminal, the device comprising: 
an embedded chip configured to generate data for communication to the terminal to perform a first function associated with the device; 
a module comprising: 
a biometric sensor; and 
one or more display screens; 
one or more storage elements; and
one or more control units forming part of the embedded chip and/or the module, the one or more control units configured to:
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; 
obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; 
in response to the biometric authentication information indicating that the user was biometrically authenticated, select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions, and cause the one or more display screens to display the one or more selected categories of authenticated information by storing the one or more selected categories of authenticated information in the one or more storage elements; and 
after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements.
19. The device of claim 17, wherein the authenticated information comprises information to perform the first function associated with the 



Claim 4-5
Claim 8 of Application No. 16773184 in view of Souchon (US 20210192529 A1).
Claim 6 and 8-9
Claim 8 of Application No. 16773184 in view of Souchon (US 20210192529 A1) and Sandler (US 8401981 B1).
Claim 10-11
Claim 8 of Application No. 16773184 in view of Wintergerst Lavin (US 20170286789 A1) and Souchon (US 20210192529 A1).
Claim 13-14
Claim 9 of Application No. 16773184 in view of Wintergerst Lavin (US 20170286789 A1).
Claim 15-16
Claim 1 of Application No. 16773184 in view of Wintergerst Lavin (US 20170286789 A1).
Claim 18 and 20
Claim 19 of Application No. 16773184 in view of Wintergerst Lavin (US 20170286789 A1).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“a control unit configured to”, “the control unit is further configured to” and “the control unit is configured to” in claim 1, 3, 6, 10-12, and 14-17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The written description discloses the corresponding structure by reciting “the control unit 204 may be implemented as a micro controller unit (MCU)” (¶78); therefore, the claims are definite and are not rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wintergerst Lavin (US 20170286789 A1).

Regarding claim 1, Wintergerst Lavin teaches a biometric module configured to perform processing as part of a device configured to perform contactless or contact communication with a terminal, the module comprising: ([0040] the smartcard may be arranged for both wireless communication and contact communication. The graphical user interface may indicate when communication with external devices is in progress.) Here the device is a smartcard capable of both contactless and contact communication with a terminal, such as a card reader. In addition, Wintergerst Lavin discloses in ¶62 the interaction of the smartcard 102 with a powered card reader 104, as shown in Fig. 1.
a biometric sensor; (Fig. 1: biometric sensor 130, The biometric sensor may be a fingerprint sensor, according to ¶8)
a display screen; and (Fig. 1: graphical user interface 18, for displaying alphanumeric information and optionally other forms of information to the user of the smartcard 102, according to ¶61)
a control unit configured to: (Fig. 1: processor 114, The fingerprint processor 128 and the processor 114 that controls the communication chip 110 together form a control system for the device, according to ¶67)
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; and ([0046] The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card.) Here Wintergerst Lavin discloses details regarding obtaining biometric data of a user using a fingerprint sensor, matching the obtained data to pre-stored fingerprint data and confirming the authorization of the user based on the matching (¶50, ¶53, ¶79).
in response to the biometric authentication information indicating the user was biometrically authenticated, cause the display screen to display authenticated information. ([0014, 0016] An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed further below. In some cases the display of this type of information may require biometric authorisation. The information displayed via the graphical user interface may include details relating to protected features of the smartcard, and advantageously this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access information relating to secure areas, information on past usage of the card, and/or information concerning financial transactions such as account balances, recent transactions, account numbers or parts thereof or security codes.)

Regarding claim 2, Wintergerst Lavin teaches all the features with respect to claim 1, as outlined above. Wintergerst Lavin further teaches wherein the biometric module is powered by a removable external power source. ([0065] The graphical user interface 18 may be used only when power is being harvested from the powered card reader 104.) Here the card reader 104 acts as a removable external power source for the graphical user interface 18 of smartcard 102 as shown in Fig. 1; and detailed arrangement for harvesting power using an antenna is shown in ¶69-70.

Regarding claim 3, Wintergerst Lavin teaches all the features with respect to claim 2, as outlined above. Wintergerst Lavin further teaches wherein the control unit is further configured to, subsequent to causing the display screen to display authenticated information, determine whether the biometric module is currently receiving power from the external power source and in response to determining the biometric module is not currently receiving power from an external power source, cause the display screen to cease displaying the authenticated information. ([0065] The graphical user interface 18 may be used only when power is being harvested from the powered card reader 104. [0037] There may be a display that is only utilised when harvested power is available in order to avoid the need for an on-board power source and/or to minimise the drain on power stored in the on-board power source. One advantageous arrangement for a smartcard may include a larger display, or a larger area of a display, that is active when the smartcard is being powered using harvested power from a card reader.) Here the card reader 104 acts as a removable external power source for the graphical user interface 18 of smartcard 102 as shown in Fig. 1; and detailed arrangement for harvesting power using an antenna is shown in ¶69-70.

Regarding claim 15, Wintergerst Lavin teaches all the features with respect to claim 1, as outlined above. Wintergerst Lavin further teaches wherein the control unit is further configured to perform at least a portion of the biometric authentication of the user based on the biometric data captured by the biometric sensor. ([0046] The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card.) Here Wintergerst Lavin discloses details regarding obtaining biometric data of a user using a fingerprint sensor, matching the obtained data to pre-stored fingerprint data and confirming the authorization of the user based on the matching (¶50, ¶53, ¶79).

Regarding claim 16, Wintergerst Lavin teaches all the features with respect to claim 1, as wherein the control unit is configured to receive the biometric authentication information from an external component that performs the biometric authentication of the user based on the biometric data captured by the biometric sensor. ([0046] The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card.) Here Wintergerst Lavin discloses details regarding obtaining biometric data of a user using a fingerprint sensor, matching the obtained data to pre-stored fingerprint data and confirming the authorization of the user based on the matching (¶50, ¶53, ¶79). Here Wintergerst Lavin discloses in ¶15 that the card can communicate with an external system (analogous to claim limitation “external component”) and data can be uploaded or downloaded to or from the smartcard (such as claim limitation “biometric data captured by the biometric sensor” for uploaded data and claim limitation “biometric authentication information” for downloaded data). Indeed, it would be obvious to rearrange the “performing biometric authentication of the user based on the biometric data captured by the biometric sensor” function from smartcard to an external system if it is desired; See MPEP 2144.04(VI)(C).

Regarding claim 17, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale, with additional limitation:
an embedded chip configured to generate data for communication to the terminal (card reader 104) to perform a first function associated with the device (smartcard 102); ([Wintergerst Lavin 0062] This signal is received by an antenna 108 of the smartcard 102, comprising a tuned coil and capacitor, and then passed to a communication chip 110. The received signal is rectified by a bridge rectifier 112, and the DC output of the rectifier 112 is provided to processor 114 that controls the messaging from the communication chip 110.) Here the first function is the contactless payment via communication with the contactless card reader. See details in ¶41-43, 72, 78-79.

Regarding claim 18, Wintergerst Lavin teaches all the features with respect to claim 17, as outlined above. Wintergerst Lavin further teaches wherein the device is a smart card. ([0040] the smartcard may be arranged for both wireless communication and contact communication. The graphical user interface may indicate when communication with external devices is in progress.)

Regarding claim 19, Wintergerst Lavin teaches all the features with respect to claim 17, as outlined above. Wintergerst Lavin further teaches wherein the authenticated information comprises information to perform the first function associated with the device. ([0079] the graphical user interface 18 may display more sensitive or secure information only after the identity of the user has been checked via fingerprint authorisation using the fingerprint sensor and processing unit 128. This more sensitive information may be a card number of the smartcard 102 or a part thereof, or the three digit security code for the smartcard 102 when it is a bank card.) Here the first function is the contactless payment via communication with the contactless card reader. The authenticated information that relates to performing the contactless payment function is the card number and security code for the smartcard. See details in ¶41-43, 72, 78-79.

Regarding claim 20, Wintergerst Lavin teaches all the features with respect to claim 17, as outlined above. Wintergerst Lavin further teaches an antenna for receiving a wireless signal emitted by the terminal. ([0040, 0062] The smartcard may be capable of wireless communication. The smartcard 102 interacts with a powered card reader 104 that transmits a signal via an antenna 106. This signal is received by an antenna 108 of the smartcard 102.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst Lavin (US 20170286789 A1) in view of Souchon (US 20210192529 A1).

Regarding claim 4, Wintergerst Lavin teaches all the features with respect to claim 3, as outlined above. But Wintergerst Lavin does not teach one or more charging elements for storing charge, the one or more charging elements being arranged to be charged when the biometric module is receiving power from an external power source. This aspect of the claim is identified as a difference.
However, Souchon in an analogous art explicitly teaches 
one or more charging elements for storing charge, the one or more charging elements being arranged to be charged when the biometric module is receiving power from an external power source. ([0076] the invention may also provide for any method of ensuring a power supply, including by contactless means (e.g. induction charger, contactless reader...), but equally for there to be capacitors in reader 2 and/or device 3. [0082-0083] the card may include a battery (a battery or capacitors of small overall dimensions and/or rechargeable). The device may include an LED or other indicator to tell users capacitor or battery is sufficiently charged to capture and store biometric data.) In summary, Souchon discloses a biometric device such as a smart card with rechargeable battery which consists of a capacitor and can be charged from contactless reader (external power source), as well as indicator showing when the battery is sufficiently charged.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “biometric authorised smartcard” concept of Wintergerst Lavin, and the “rechargeable battery powered by contactless means” approach of Souchon. One of ordinary skill in the art would have been motivated to perform such a modification to improve convenience (no need to memorise a PIN code) and security (fingerprint sensor integrated in the card and used to authenticate the cardholder/card user). In addition, the solution is not restricted by non-rechargeable primary battery in the card and the disadvantage of battery life (Souchon [0005, 0008]).

Regarding claim 5, Wintergerst Lavin in view of Souchon teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the one or more charging elements comprises one or more capacitors. ([Souchon 0076] the invention may also provide for any method of ensuring a power supply, including by contactless means (e.g. induction charger, contactless reader...), but equally for there to be capacitors in reader 2 and/or device 3. [0082-0083] the card may include a battery (a battery or capacitors of small overall dimensions and/or rechargeable). The device may include an LED or other indicator to tell users when a capacitor or battery is sufficiently charged to capture and store biometric data.)

Regarding claim 10, Wintergerst Lavin in view of Souchon teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the control unit is configured to use the energy stored in the one or more charging elements to cause the display screen to cease displaying the authenticated information. ([Wintergerst Lavin 0065] The graphical user interface 18 may be used only when power is being harvested from the powered card reader 104. [0037] The display may be powered by a battery and/or by harvested power. There may be a display that is only utilised when harvested power is available in order to avoid the need for an on-board power source and/or to minimise the drain on power stored in the on-board power source.) It would have been prima facie obvious that power stored in battery/on-board power source is used to cease displaying because it is the only available energy source (condition of external/harvested power not available).

Regarding claim 11, Wintergerst Lavin in view of Souchon teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the control unit is configured to cause the display screen to cease displaying the authenticated information by blanking the display screen. ([Wintergerst Lavin 0065] The graphical user interface 18 may be used only when power is being harvested from the powered card reader 104. [0037] There may be a display that is only utilised when harvested power is available in order to avoid the need for an on-board power source and/or to minimise the drain on power stored in the on-board power source.) Since the display is not activated, it is obvious that the display screen is blank.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst Lavin (US 20170286789 A1) in view of Souchon (US 20210192529 A1) and Sandler (US 8401981 B1).

Regarding claim 6, Wintergerst Lavin in view of Souchon teaches all the features with respect to claim 4, as outlined above. But the combination does not teach wherein the control unit is further 
However, Sandler in an analogous art explicitly teaches 
wherein the control unit is further configured to only cause the display screen to display authenticated information if the charge stored by the one or more charging elements exceeds a threshold. ([Col 3, Line 13-17] when the result of the analysis of the charging condition indicates that the battery starts being charged at a battery level below a particular threshold, the data processing device may be operable to prevent activation of the display of the content.) Here Sandler discloses that content is displayed only if the battery is charged above a particular threshold, and the content can be the authenticated information disclosed by Wintergerst Lavin in ¶14&16. Therefore the combination discloses the entire limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “biometric authorised smartcard” concept of Wintergerst Lavin, and the “battery charging condition” approach of Sandler. One of ordinary skill in the art would have been motivated to perform such a modification to improve power management and consume power efficiently by detecting/analyzing charging condition of battery and deactivating the display during low battery charge (Sandler [Col 1, Line 30-38]).

Regarding claim 8, Wintergerst Lavin in view of Souchon and Sandler teaches all the features with respect to claim 6, as outlined above. The combination further teaches a threshold detecting circuit for detecting whether the charge stored by the one or more charging elements exceeds the threshold. ([Sandler Col 4, Line 28-33] The attract mode control module 102 may comprise suitable circuitry, interfaces and/or code that may be operable to perform attract mode control functions for the data processing device 100. In an example embodiment of the disclosure, the attract mode control module 102 may be operable to analyze a charging condition of the battery 112.)

Regarding claim 9, Wintergerst Lavin in view of Souchon and Sandler teaches all the features with respect to claim 8, as outlined above. The combination further teaches wherein the threshold detecting circuit is a brown-out detection circuit. ([Sandler Col 4, Line 28-33] The attract mode control module 102 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to perform attract mode control functions for the data processing device 100. In an example embodiment of the disclosure, the attract mode control module 102 may be operable to analyze a charging condition of the battery 112.) It would have been prima facie obvious to one of ordinary skill in the art to use the built-in brown-out detection circuit for this purpose to monitor supply voltage level during operation and compare supply voltage to a fixed trigger level as shown in https://scienceprog.com/microcontroller-brown-out-detection/.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst Lavin (US 20170286789 A1) in view of Sears (US 20150161595 A1).

Regarding claim 12, Wintergerst Lavin teaches all the features with respect to claim 1, as outlined above. Wintergerst Lavin further teaches wherein the control unit is further configured to: 
subsequent to causing the display screen to display authenticated information, cause the biometric sensor to capture proximity data indicative of whether the user is proximate the biometric module; obtain proximity information indicating whether, based on the captured proximity data whether the user is proximate the biometric module. ([0012] It will hence be appreciated that the interaction with the biometric sensor may include interaction sufficient to provide biometric authorisation, or it may be only an interaction sufficient to activate the biometric sensor, i.e. to be sensed as a presence of a user. Typically the interaction with the biometric sensor will be a physical interaction requiring physical contact or close proximity of the user with the smartcard.) Here the biometric sensor is capable of detecting proximity information of a user indicating whether the user is in physical contact or close proximity with the sensor.
But Wintergerst Lavin does not teach in response to the proximity information indicating that the user is not proximate the biometric module, cause the display screen to cease displaying the authenticated information. This aspect of the claim is identified as a difference.
However, Sears in an analogous art explicitly teaches 
in response to the proximity information indicating that the user is not proximate the biometric module, cause the display screen to cease displaying the authenticated information. ([0025] FIG. 3, it may be revealed for as long as the user continues to press on the temporary-display control 306. Combinations of these conditions may also be used. Once the conditions for clear display are no longer met, (e.g.—the user stops pressing the temporary-display control, if continuous pressing is required), the display may return to an obfuscated form.) Here reference Sears discloses that the card data is only presented if the user is in constant contact with a control on the device. Reference Wintergerst Lavin discloses control/biometric sensor being a fingerprint sensor (¶8). Therefore it is obvious that the fingerprint sensor 308 of the device can be utilized as well to be the control which the user must be in constant contact with.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “biometric authorised smartcard” concept of (Sears [0019]).

Regarding claim 13, Wintergerst Lavin in view of Sears teaches all the features with respect to claim 12, as outlined above. The combination further teaches wherein the biometric sensor is a fingerprint sensor and the proximity data comprises data indicative of whether a user's finger is currently in contact with the fingerprint sensor. ([Wintergerst Lavin 0008, 0021] The biometric sensor may be a fingerprint sensor. The graphical user interface may provide feedback on the positioning of the finger relative to the sensor and/or feedback on the pressure being applied to the sensor. The nature of fingerprint sensors means that they are arranged to identify contact with the skin and so the contact may be a contact of the skin, for example contact with a fingertip or thumbtip. [0012] It will hence be appreciated that the interaction with the biometric sensor may include interaction sufficient to provide biometric authorisation, or it may be only an interaction sufficient to activate the biometric sensor, i.e. to be sensed as a presence of a user. Typically the interaction with the biometric sensor will be a physical interaction requiring physical contact or close proximity of the user with the smartcard.) Here feedback on the positioning of the finger relative to the sensor and/or feedback on the pressure being applied to the sensor are data indicative of whether a user's finger is currently in contact with the fingerprint sensor.

Regarding claim 14, Wintergerst Lavin in view of Sears teaches all the features with respect to wherein the control unit is further configured to determine whether the user is proximate the biometric module based on the proximity data captured by the biometric sensor. ([Wintergerst Lavin 0012] It will hence be appreciated that the interaction with the biometric sensor may include interaction sufficient to provide biometric authorisation, or it may be only an interaction sufficient to activate the biometric sensor, i.e. to be sensed as a presence of a user. Typically the interaction with the biometric sensor will be a physical interaction requiring physical contact or close proximity of the user with the smartcard.) Here the biometric sensor is capable of detecting proximity information of a user indicating whether the user is in physical contact or close proximity with the sensor.

Allowable Subject Matter
Claim 7 is objected to over prior art as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amended to overcome claim objections set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter: 
In interpreting the claim, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The examiner notes the consideration of relevant prior art used in determining patentability.

Sandler (US 8401981 B1) teaches that when the result of the analysis of the charging condition indicates that the battery is being charged at a rate lower than a particular rate with the display of the chosen content, deactivating the display of the chosen content or choosing display of a different content 

Baum (US 20170314997 A1) teaches determining a battery level value for the remote unit at step 701, and determining whether the remote unit 300 has a low-battery condition by checking whether its battery level is below a threshold value at step 703. If the battery level is below the threshold value as determined at step 703, an operational error condition is indicated (e.g., display an error message, display a message to replace the remote unit batteries, cease display of other information, blank a display, etc.) at step 705.

Although Sandler and Baum disclose displaying a different image if the charge for the battery is below a threshold, the prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention “wherein the threshold is set such that the one or more charging elements hold sufficient charge to cause the display screen to display a different image when the module is not receiving power from the external power source”. Thus, the examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning. Therefore, the above features in conjunction with all other limitations of the claim are hereby allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180108018 A1, "Fingerprint Recognition Card and Method for Operating Fingerprint Recognition Card", by Lee, teaches a smart card with fingerprint recognition and a display for displaying the result of authentication.
US 8037315 B2, "Integrated circuit card", by Miyazaki, teaches an integrated circuit card including an EPD display and a process of using a power source of the card to erase the display in order to ensure security of information.
US 20130183936 A1, "Method and apparatus for remote portable wireless device authentication", by Smtih, teaches an indicator of the signal strength between a smart card and a terminal.
US 20150089636 A1, "Authenticated release of data towards a device driver", by Martynov, teaches providing battery/turn off notifications. Before the battery is fully discharged, a specific notification may be provided which can be shown on the extra display area e.g., an EPD screen. In response to a battery level falling below a defined threshold, the electronic device and display function manager could be configured to leave a text portion unchanged while an image associated with the notification is changed. When the charge level of battery falls to a defined level, the electronic device and display function manager could be configured to display custom text and/or image(s), e.g., configurable through a user interface of the electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493